Dear Representative Hebert:
This office is in receipt of your opinion request of October 24, 1997 concerning Mr. Gene Labits' consideration of running for Justice of the Peace in Vermilion Parish. We understand that Mr. Labits is currently employed as an equipment operator for Vermilion Parish.
You stated that Mr. Labits is "concerned about having to resign his job" if he decides to run for the office.
There is no Louisiana statute prohibiting a parish employee from seeking elected office while continuing his employment. Therefore it is the opinion of our office that subject to any applicable parish civil service ordinances a parish employee may run for the office of justice of the peace.
If elected he may also continue to serve as a parish employee. As we have stated in previous Attorney General Opinions, the controlling statutes here are the Dual Officeholding and Dual Employment laws of the state, LSA-R.S. 42:61, et seq. The justice of the peace courts and parishes are separate political subdivisions as defined by LSA-R.S. 42:63(9) which states:
      (9) "Political subdivision" means a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions. In addition for the purposes of this Part, mayor's courts, justice of the peace courts, district attorneys, sheriffs, clerks of court, coroners, tax assessors, registrars of voters, and all other elected parochial officials shall be separate political subdivisions.
The law also states that an elected officer of a political subdivision may simultaneously hold full-time or part-time employment with another local political subdivision, LSA-R.S.42:63(D). It also does not appear from the facts, as we know them, that the employment and the elected office in the case of Mr. Labits would be incompatible, LSA-R.S. 42:64.
Because the office of Justice of the Peace is within the purview of the Judiciary Commission of the Louisiana Supreme Court you may wish to direct further inquiries to Mr. Hugh Collins, Judicial Administrator. Mr. Collins' address is:
      301 Loyola Ave. Room 109 New Orleans, LA 70112
Mr. Collins may be able to further clarify the responsibilities and obligations of a justice of the peace.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: ___________________________ JENIFER SCHAYE ASSISTANT ATTORNEY GENERAL
JS:ams
Date Received:
Date Released:
JENIFER SCHAYE ASSISTANT ATTORNEY GENERAL